DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Freundlich et al.   (US 20130194510 A1) (Freundlich).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Freundlich et al.   (US 20130194510 A1) (Freundlich).
Regarding claim 1, FREUNDLICH discloses a remote controller, comprising: 
a first interface; and
Figs. 2A-2C for the External display output circuit 
a first wireless portion connected with the first interface, 
Figs. 2A-2C for the antenna connected to the  External display output circuit  see also [0017] According to further embodiments, the EDOC may include a Source (side) transceiver adapted to wirelessly transmit one or more transmission streams to a sink (side) transceiver integral or functionally associated with an external display. The source transceiver may include two or more symbol mappers. The symbol mappers may include a quasi-continuous or quasi-analog symbol mapper. The source transceiver may include OFDM RX/TX RF circuitry and may be a multi-purpose (UMTS, Wi-Fi, WHDI, etc.) transceiver.
wherein the first interface relates to a screen projection device, 
[0017] According to further embodiments, the EDOC may include a Source (side) transceiver adapted to wirelessly transmit one or more transmission streams to a sink (side) transceiver integral or functionally associated with an external display. The source transceiver may include two or more symbol mappers. The symbol mappers may include a quasi-continuous or quasi-analog symbol mapper. The source transceiver may include OFDM RX/TX RF circuitry and may be a multi-purpose (UMTS, Wi-Fi, WHDI, etc.) transceiver.
the first wireless portion is wirelessly connected with a display device, and 
 the first wireless portion receives data to be projected by the screen projection device through the first interface, and sends the data to be projected to the display device for displaying.
Fig. 4 and [0038] According to yet further embodiments of the present invention, the graphics processor may be adapted to output a given HDTV (or similar quality) video stream having a given resolution and/or frame-rate, and the display controller may be adapted to display the stream at a lower resolution and/or lower frame-rate than the given resolution and/or frame-rate. According to the same embodiment, the source transceiver of the external display output circuit may transmit the video stream at or near the given resolution and/or frame-rate.
[0049] Turning now to FIG. 1, there is shown a diagram of an exemplary mobile communication device transmitting uncompressed high definition video (optionally: with audio) to each of one or more presentation devices, including a display and a projector, in accordance with some embodiments of the present invention. The communication device may transmit HDMI compliant video and audio with substantially no processing related latency due to absence of compression of the video as part of transmission processing. Any suitable presentation device known today or to be devised in the future may be suitable.

Regarding claim 2, FREUNDLICH discloses the remote controller of claim 1, further comprising: a screen projection initiation button connected with the first wireless portion through a control portion, wherein the control portion is configured to, upon detecting that the screen projection initiation button is triggered, control the first wireless portion to receive the data to be projected transmitted through the first interface and send the data to be projected to the display device. 
[0048] According to further embodiments of the present invention, a communication device's native inputs such as touch-screen keys and finger strokes, physical keys/buttons, speech recognition, Interactive Voice Response, and accelerometers may be used by a user to control video being transmitted to the external display. A user may interact and use the mobile device as a game controller for a videogame generated/rendered by the mobile device's processor(s)--for example using the communication device's native accelerometers to sense a swing of a tennis racket within a tennis game generated/rendered by the device's processor(s) and viewed on the external display.
Regarding claim 12, FREUNDLICH discloses a screen projection system, comprising:

    PNG
    media_image1.png
    774
    825
    media_image1.png
    Greyscale


a screen projection device;
Fig. 1 for projector
a remote controller comprising a first interface and a first wireless portion connected with the first interface; and
Fig. 1 for mobile device  and Figs 2A-2C
a display device,
Fig. 1 for display device 
wherein the remote controller is connected with the screen projection device through the first interface;
Figs. 2A-2C for the External display output circuit 
the first wireless portion of the remote controller is wirelessly connected with a second wireless portion of a screen projection receiving component for the display device; and
Figs. 2A-2C for the antenna connected to the  External display output circuit  see also [0017] According to further embodiments, the EDOC may include a Source (side) transceiver adapted to wirelessly transmit one or more transmission streams to a sink (side) transceiver integral or functionally associated with an external display. The source transceiver may include two or more symbol mappers. The symbol mappers may include a quasi-continuous or quasi-analog symbol mapper. The source transceiver may include OFDM RX/TX RF circuitry and may be a multi-purpose (UMTS, Wi-Fi, WHDI, etc.) transceiver.
the first wireless portion receives data to be projected by the screen projection device through the first interface and sends the data to be projected to the second wireless portion, and the display device receives the data to be projected through the second wireless portion and displays the data to be projected.
[0017] According to further embodiments, the EDOC may include a Source (side) transceiver adapted to wirelessly transmit one or more transmission streams to a sink (side) transceiver integral or functionally associated with an external display. The source transceiver may include two or more symbol mappers. The symbol mappers may include a quasi-continuous or quasi-analog symbol mapper. The source transceiver may include OFDM RX/TX RF circuitry and may be a multi-purpose (UMTS, Wi-Fi, WHDI, etc.) transceiver.
Fig. 4 and [0038] According to yet further embodiments of the present invention, the graphics processor may be adapted to output a given HDTV (or similar quality) video stream having a given resolution and/or frame-rate, and the display controller may be adapted to display the stream at a lower resolution and/or lower frame-rate than the given resolution and/or frame-rate. According to the same embodiment, the source transceiver of the external display output circuit may transmit the video stream at or near the given resolution and/or frame-rate.
[0049] Turning now to FIG. 1, there is shown a diagram of an exemplary mobile communication device transmitting uncompressed high definition video (optionally: with audio) to each of one or more presentation devices, including a display and a projector, in accordance with some embodiments of the present invention. The communication device may transmit HDMI compliant video and audio with substantially no processing related latency due to absence of compression of the video as part of transmission processing. Any suitable presentation device known today or to be devised in the future may be suitable.
see also fig. 6 for the sink side receive including the wireless sink side receiver  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freundlich et al.   (US 20130194510 A1) (Freundlich)  in view of Matsukawa  (US 20170087457 A1).

Regarding claim 3, FREUNDLICH fails to disclose the remote controller of claim 1, wherein the first wireless portion comprises a Wireless Fidelity (WIFI) chip.
in the same field of endeavor, Matsukawa discloses wherein the first wireless portion comprises a Wireless Fidelity (WIFI) chip.
[0031] In some embodiments, the at least one image generated by the computer simulation is sent to the image projector 108 via wireless streaming. For example, a WiFi or other wireless connection may be used by the processor based apparatus 102 to send the at least one image generated by the computer simulation to the image projector 108.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of  sending the image data to the image projector using WiFi as disclosed by Matsukawa to the communication unit which wirelessly transmits the image information to the external devices as disclosed by FREUNDLICH in order to transmitting the image wirelessly using WIFI.

Claims 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Freundlich et al.   (US 20130194510 A1) (Freundlich) in view of Mish et al. (US 20110298594 A1) (Mish). 
Regarding claim 4 FREUNDLICH fails to disclose the remote controller of claim 1, wherein the first interface comprises a Universal Serial Bus (USB) interface.
in the same field of endeavor, Mish discloses wherein the first interface comprises a Universal Serial Bus (USB) interface.
 [0049] Further, the platform 312 also can include a power portion 328 that can be utilized by the remote control 300 to power the device. For example, in a wired embodiment, the remote control 300 can be powered via the USB chipset of the eReader, or by any batteries located within power portion 328 such as rechargeable or disposable batteries. For example, in a wireless embodiment, the remote control 300 can be powered by an integral rechargeable battery, removable/replaceable disposable batteries, or removable/replaceable rechargeable batteries.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of remotely controlling an eReader device including a transceiver as disclosed by Mish to mobile device as disclosed by FREUNDLICH to receive an input data from a user, convert the input data to an output data.

Claims 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Freundlich et al.   (US 20130194510 A1) (Freundlich) in view of Arun (US 20150262420 A1) (Mish).
Regarding claim 13, FREUNDLICH fails to disclose  the screen projection system of claim 12, wherein the screen projection device is one of a computer, a tablet, or a mobile phone.
in the same field of endeavor, 	Arun discloses wherein the screen projection device is one of a computer, a tablet, or a mobile phone.	
[0060] In some embodiments, the user device may be coupled to, or supplying the data source used to determine the color of vertices. In one example, the user device (e.g., a cell phone) may project a video from a camera onto a single flat plane
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method performed by mobile device as disclosed by Arun to the mobile device as disclosed by FREUNDLICH to project a video from a camera onto a single flat plane

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freundlich et al.   (US 20130194510 A1) (Freundlich) in view of SKOWRONSKI wt al. (US 20160323634 A1) (SKOWRONSKI).
Regarding claim 16 FREUNDLICH discloses a screen projection method, comprising:
sending, by the remote controller, the data to be projected to a display device, wherein the remote controller comprises a first interface and a first wireless portion connected with the first interface, the first interface is connected with the screen projection device, and the first wireless portion is connected with the display device.
Fig. 4 and [0038] According to yet further embodiments of the present invention, the graphics processor may be adapted to output a given HDTV (or similar quality) video stream having a given resolution and/or frame-rate, and the display controller may be adapted to display the stream at a lower resolution and/or lower frame-rate than the given resolution and/or frame-rate. According to the same embodiment, the source transceiver of the external display output circuit may transmit the video stream at or near the given resolution and/or frame-rate.
[0049] Turning now to FIG. 1, there is shown a diagram of an exemplary mobile communication device transmitting uncompressed high definition video (optionally: with audio) to each of one or more presentation devices, including a display and a projector, in accordance with some embodiments of the present invention. The communication device may transmit HDMI compliant video and audio with substantially no processing related latency due to absence of compression of the video as part of transmission processing. Any suitable presentation device known today or to be devised in the future may be suitable.
however, FREUNDLICH fails to disclose 
receiving, by a remote controller, data to be projected from a screen projection device;
in the same field of endeavor, SKOWRONSKI discloses receiving, by a remote controller, data to be projected from a screen projection device;
[0072] FIG. 7 shows a simplified architecture of a mobile device 411 (such as a user's tablet, laptop or smartphone) wherein mainly the elements essential for operation of the system of the invention are shown. A data receiving/transmitting block 720 is configured to receive the video data (for example in form of a single-program stream) dedicated for the mobile device 411 via a wireless transmission channel from the wireless transmission device 416.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of remotely receiving the content by mobile from a content provider  as disclosed by SKOWRONSKI to the mobile device as disclosed by FREUNDLICH in order to receive an video data by a mobile device.

Allowable Subject Matter
Claims 5, 6-11, 14 and 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/	Primary Examiner, Art Unit 2422